Moyer, C.J.,
dissenting. I respectfully dissent because the Cuyahoga County Ombudsman Office is not a “public office” as defined by R.C. 149.011(A).
*159The Citizens of Cuyahoga County Ombudsman Office (“Ombudsman Office”) is a private, nonprofit corporation that receives financial assistance from Cuyahoga County as well as private contributors. The Ombudsman Office resolves citizens’ complaints against Cuyahoga County government agencies by functioning as an intermediary between the public and county government. It offers information regarding certain county services and provides mediation when necessary.
The Ombudsman Office commences an investigation only after it receives a complaint. When the Ombudsman Office receives a complaint concerning child neglect or abuse that has not been previously reported to an appropriate government agency, it reports the matter to the investigative unit of the Cuyahoga County Department of Children and Family Services and also conducts its own investigation.
The Ombudsman Office, however, has no legal duty to investigate any complaint; it can refuse to serve anyone or decline to investigate or mediate any complaint as long as it does not violate any antidiscrimination law. In addition, although it provides the county commissioners with its annual report and budget, the Ombudsman Office has no duty to satisfy any government agency that it is performing any task properly. It is not listed in the county government telephone directory.
Beginning in June 1996, appellant, Gerald O. Strothers, Jr., requested that the Ombudsman Office provide him with access to certain records, including (1) records pertaining to allegations of child abuse by staff members of the Cuyahoga County Juvenile Detention Center, (2) a listing of all records maintained relating to the juvenile detention center, and (3) complaint forms from county residents concerning juvenile detention center staff. The Ombudsman Office refused Strothers’s requests.
We have consistently interpreted the Public Records Act to “ensure that governmental records be open and made available to the public * * * subject to only a few very limited and narrow exceptions.” State ex rel. Williams v. Cleveland (1992), 64 Ohio St.3d 544, 549, 597 N.E.2d 147, 151. However, our interpretations of the Public Records Act have never been meant to create a per se rule of disclosure. With certain specified exceptions, “[p]ublic record” means “any record that is kept by any public office.” R.C. 149.43(A)(1). R.C. 149.011(A) defines “public office” as “any state agency, public institution, political subdivision, or any other organized body, office, agency, institution, or entity established by the laws of this state for the exercise of any function of government.” (Emphasis added.)
An entity need not be operated by the state, or a political subdivision thereof, to be a public office under R.C. 149.011(A). State ex rel. Toledo Blade Co. v. Univ. of Toledo Found. (1992), 65 Ohio St.3d 258, 260, 602 N.E.2d 1159, 1161. An *160entity which performs a public function and is supported by public tax money is a “public office” within the meaning of R.C. 149.011(A). Id.
We have held that certain entities are public offices under R.C. 149.011(A) and are thereby subject to R.C. 149.43. See, e.g., Toledo Blade, at paragraph one of the syllabus (“A private nonprofit corporation that acts as a major gift-receiving and soliciting arm of a public university and receives support from public taxation is a ‘public office’ pursuant to R.C. 149.011[A], and is subject to the public records disclosure requirements of R.C. 149.43[B].”); State ex rel. Fostoria Daily Review Co. v. Fostoria Hosp. Assn. (1988), 40 Ohio St.3d 10, 531 N.E.2d 313 (nonprofit corporation operating a city hospital under a rent-free lease with city is a public office under R.C. 149.011[A]); State ex rel. Fox v. Cuyahoga Cty. Hosp. Sys. (1988), 39 Ohio St.3d 108, 529 N.E.2d 443, paragraph one of the syllabus (“A public hospital, which renders a public service to residents of a county and which is supported by public taxation, is a ‘public institution’ and thus a ‘public office’ pursuant to R.C. 149.011[A], making it subject to the public records disclosure requirements of R.C. 149.43.”).
Strothers and the majority rely on the foregoing cases to assert that the court of appeals erred in holding that the Ombudsman Office is not a public office under R.C. 149.011 and denying the writ of mandamus. For the reasons that follow, I conclude that the court of appeals properly held that the Ombudsman Office is not a public office under R.C. 149.011 and therefore is not subject to the disclosure requirements of R.C. 149.43.
First, as the court of appeals determined, the Ombudsman Office, while providing services which undoubtedly benefit the public, does not exercise any government function. It has no duty, other than complying with antidiscrimination laws, to serve the public or investigate complaints, and the Cuyahoga County government has no authority to compel it to perform these duties. Cf. Ohio Historical Soc. v. State Emp. Relations Bd. (1993), 66 Ohio St.3d 466, 476, 613 N.E.2d 591, 599 (association is not public employer under R.C. Chapter 4117 because it was not created by the state and it is not subject to state control). In fact, the government investigation of previously unreported child neglect and abuse complaints is performed by the Cuyahoga County Department of Children and Family Services upon referral by the Ombudsman Office. Conversely, in Fostoria Daily Review, we emphasized that the Fostoria Hospital Association had an express duty under its lease with Fostoria to act as a “public general hospital” in holding that the association was performing a government function. 40 Ohio St.3d at 12, 531 N.E.2d at 315.
Second, the Ombudsman Office is not controlled by the county government to the extent generally required for entities to be subject to public records provisions. See 1 O’Reilly, Federal Information Disclosure (2 Ed.1990) 4-7, Section *1614.02 (“Other entities enjoy statutory creation or governmental status, but not statutory inclusion within the [Freedom of Information Act’s] agency status. * * * The court analyzes the substantial supervision and control exercised by federal officials.”). The Ombudsman Office need not satisfy any government agency that it is performing any task properly. In contrast, in Fostoria Daily Review, the city possessed the right to inspect the hospital and to terminate the lease of the building and equipment to the hospital association if it determined that the association failed to perform as a public general hospital. 40 Ohio St.3d at 12, 531 N.E.2d at 315; see, also, Fox, 39 Ohio St.3d at 110, 529 N.E.2d at 445, where the respondents conceded that the hospital was “owned and operated by [the] county.”
Third, the Ombudsman Office is not performing duties historically performed by entities that exercised government functions or were public institutions. Instead, it acts in a unique role as an intermediary between the public and county government. The cases cited by Strothers are thus inapposite. Toledo Blade, 65 Ohio St.3d at 262, 602 N.E.2d at 1162 (“Given the relatively recent merger of the corporation and alumni foundation to create the present entity, the continuation of the essential mission of the predecessors, and the continued support of the university, the foundation cannot be viewed in legal isolation from those entities from which it came.”); Fostoria Daily Review (city operated hospital for over thirty years before leasing it rent-free to nonprofit hospital association); Fox, 39 Ohio St.3d at 110, 529 N.E.2d at 445 (hospital owned and operated by county).
Fourth, although the Ombudsman Office receives funding from Cuyahoga County, the county possesses discretion under R.C. 307.691 to provide this assistance, and the Ombudsman Office also receives money from private sources. The expenditure of taxpayer funds does not automatically transform recipient entities into public offices subject to R.C. 149.43. Cf. Irwin Mem. Blood Bank of the San Francisco Med. Soc. v. Am. Natl. Red Cross (C.A.9, 1981), 640 F.2d 1051 (receipt of money from government contracts did not make Red Cross an “agency” subject to FOIA absent substantial federal control or supervision of its operations).
Finally, no public entity delegated its duties to the Ombudsman Office. See State ex rel. Gannett Satellite Info. Network v. Shirey (1997), 78 Ohio St.3d 400, 678 N.E.2d 557; see, also, State ex rel. Toledo Blade Co. v. Economic Opportunity Planning Assn. of Greater Toledo (C.P.1990), 61 Ohio Misc.2d 631, 645, 582 N.E.2d 59, 68, relied on by Strothers, where the common pleas court noted that critical aspects of power traditionally associated with the state had been delegated to the entity held to be a public office.
Contrary to the assertions of the majority, the duties of the Ombudsman Office are not “inextricably intertwined” with the functions performed by the truly *162public agencies of Cuyahoga County. Merely because the Ombudsman Office is required to file an accounting of public funds with the county commissioners does not create the presence of a relationship such that it can be said that the activities of the office are inextricably intertwined with the public agencies of the county. The Ombudsman Office is a private entity funded substantially through private means. Far from holding itself out to the public as a public agency, it performs a function of resolving complaints against government agencies. Although the office is, as the majority states, a partially publicly funded agency, that does not compel the inescapable conclusion that the office is a “public office” as defined by the Public Records Act.
Today the majority effectively creates a new test for defining a public office. The majority determines that the Ombudsman Office is a public office because it works in “partnership” with the county commissioners and because it receives some public funding. By placing emphasis upon these two aspects of the office rather than analyzing the nature of the office in its entirety, this new standard may cast a net far broader than the General Assembly envisioned when it defined “public office” under the Public Records Act. There are countless private entities that work in tandem with agencies of government in public-private partnerships. Likewise, hundreds of private organizations receive some public funding for their operations. The holding here produces the result that the records of any private entity either receiving some public funding or maintaining a working partnership with a government agency are now subject to public disclosure. If the policy of the law is to be changed by subjecting private organizations that are neither controlled nor created by a public agency to the Public Records Act, the General Assembly, not this court, should do it.
Based upon the foregoing, the court of appeals correctly held that the Ombudsman Office is not a public office under R.C. 149.011(A) and is therefore not subject to the disclosure requirements of R.C. 149.43. The Ombudsman Office is neither a public institution nor an “entity established by the laws of this state for the exercise of any function of government” pursuant to R.C. 149.011(A). It lacks sufficient ties to any government entity to be appropriately considered a public office. See Toledo Blade, 65 Ohio St.3d at 261-262, 602 N.E.2d at 1162. No authority cited by Strothers compels a contrary result, even after construing the summary judgment evidence most strongly in Strothers’s favor and resolving any doubts in favor of disclosure. Accordingly, I respectfully dissent.